Mr. Justice Wolf
delivered tbe opinion of tbe court.
Alfredo Salguero obtained in tbe Municipal Court of Agua-dilla a judgment against Tbe American Railroad Company for tbe sum of $390 and costs. Tbis judgment was appealed from by tbe railroad company, and on December 22, 1910, after a trial, tbe district judge pronounced judgment in favor •of tbe defendant.
Alfredo Salguero is tbe appellant in tbis court. Tbe American Railroad Company entered tbe land of tbe defendant and used it for a turntable, witb tbe necessary tracts reaching tbe same. Tbe appellant alleges that be frequently notified tbe company to remove tbe tracks and turntable, but tbe company would never comply witb tbe request. Tbe *592proof, however, shows that the complainant only within a. year or two before the filing of this snit addressed any regular communication to the company, and then it was. coupled with an offer of sale.
The appellant showed that the company was occupying this land for six and a half years without paying anything-for such use and occupation. The defendant, on the other hand, says that it occupied it under a mistaken idea that it was the property of The People of Porto Rico and that they had a right to use the same by some agreement made-with The People of Porto Rico; and it was also proved that the company had not used this turntable for a couple of years. At the hearing of this case there was some discussion as to whether the appellee held the' land in good faith or not. We are inclined to think that the proof shows that they so held. Whether they did or not, we think the judgment of the District Court of Aguadilla should be affirmed.' The appellant showed no contract with the railroad company, and hence was not entitled to recover for rent. He might have recovered for use and occupation if he had shown any actual damages, but no actual damages were shown. Where no actual damage is shown, although the court, in a proper case, might award nominal damages, yet there is no error in finding against the complainant where he fails, as he has in this case. (Palou & Sobrino v. Dueño et al. [15 P. R., 556], decided June 25, 1909; Quinones v. American Railroad Co. of Porto Rico [17 P. R., 252], decided March 10, 1911.)
We find no error in the judgment and the same must be affirmed.

Affirmed.

Chief Justice Hernández and Justices MacLeary, del . Toro, and Aldrey concurred.